DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/23/2022.

Claim Interpretation
The term “approximately” in the claims is not rejected under 112b because the term approximately is defined as plus or minus 25 percent in paragraph 27 of the published specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “for tracking the tip distal end” in line 16. It is unclear what this limitation is attempting to modify. The reference tree? The reference tree attachment mechanism? The threaded ring? The splines? The plurality of positions of the reference tree? Something else? Clarification is required. Based on paragraph 69 of the published specification the Examiner believes that the Applicant intended to modify the reference tree itself and for examination purposes, this limitation will be interpreted as modifying the reference tree. The Examiner recommends amending this limitation so that it is clear what this limitation attempting to modify.

Regarding claim 11, claim 11 recites the limitation “for tracking the tip distal end” in line 17. It is unclear what this limitation is attempting to modify. The reference tree? The reference tree attachment mechanism? The threaded ring? The splines? The plurality of positions of the reference tree? Something else? Clarification is required. Based on paragraph 69 of the published specification the Examiner believes that the Applicant intended to modify the reference tree itself and for examination purposes, this limitation will be interpreted as modifying the reference tree. The Examiner recommends amending this limitation so that it is clear what this limitation attempting to modify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11020187. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of the instant application and claim 1 of US11020187 claim the same subject matter except that claim 1 of US11020187 requires additional limitations. Claim 1 of the instant application does not require limitations above absent in claim 1 of US11020187. Accordingly, claim 1 of US11020187 anticipates claim 1 of the instant application.
Regarding claim 2, claim 2 of the instant application and claim 1 of US11020187 claim the same subject matter except for the differences outlined above for claim 1.
Regarding claim 3, claim 3 of the instant application and claim 1 of US11020187 claim the same subject matter except for the differences outlined above for claim 1.
Regarding claim 4, claim 4 of the instant application and claim 1 of US11020187 claim the same subject matter except for the differences outlined above for claim 1.
Regarding claim 5, claim 5 of the instant application and claim 1 of US11020187 claim the same subject matter except for the differences outlined above for claim 1.
Regarding claim 6, claim 6 of the instant application and claim 2 of US11020187 claim the same subject matter except for the differences outlined above for claim 1.
Regarding claim 7, claim 7 of the instant application and claim 3 of US11020187 claim the same subject matter except for the differences outlined above for claim 1.
Regarding claim 8, claim 8 of the instant application and claim 4 of US11020187 claim the same subject matter except for the differences outlined above for claim 1.
Regarding claim 9, claim 9 of the instant application and claim 5 of US11020187 claim the same subject matter except for the differences outlined above for claim 1.
Regarding claim 10, claim 10 of the instant application and claim 6 of US11020187 claim the same subject matter except for the differences outlined above for claim 1.
Regarding claim 11, claim 11 of the instant application and claim 1 of US11020187 claim the same subject matter except that claim 1 of US11020187 requires additional limitations. Claim 11 of the instant application does not require limitations above absent in claim 1 of US11020187. Accordingly, claim 1 of US11020187 anticipates claim 1 of the instant application.
Regarding claim 12, claim 12 of the instant application and claim 1 of US11020187 claim the same subject matter except for the differences outlined above for claim 11.
Regarding claim 13, claim 13 of the instant application and claim 1 of US11020187 claim the same subject matter except for the differences outlined above for claim 11.
Regarding claim 14, claim 14 of the instant application and claim 1 of US11020187 claim the same subject matter except for the differences outlined above for claim 11.
Regarding claim 15, claim 15 of the instant application and claim 1 of US11020187 claim the same subject matter except for the differences outlined above for claim 11.
Regarding claim 16, claim 16 of the instant application and claim 2 of US11020187 claim the same subject matter except for the differences outlined above for claim 11.
Regarding claim 17, claim 17 of the instant application and claim 3 of US11020187 claim the same subject matter except for the differences outlined above for claim 11.
Regarding claim 18, claim 18 of the instant application and claim 4 of US11020187 claim the same subject matter except for the differences outlined above for claim 11.
Regarding claim 19, claim 19 of the instant application and claim 5 of US11020187 claim the same subject matter except for the differences outlined above for claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US20180214217, hereafter Rodriguez) in view of Franjic et al. (US20180368703, hereafter Franjic) and Shelton et al. (US20140005653, hereafter Shelton).
Regarding claim 1, Rodriguez discloses in Figures 4-5 a tracked suction device (Rodriguez, instrument 60) (Rodriguez, Para 68; “suction instrument like instrument (60)”) for use in a medical procedure comprising:
an elongated tubular handle (Rodriguez, grip portion 70) (Rodriguez, Para 61; “Suction instrument (60) of this example comprises […] a grip portion (70)”) with a central passage (Rodriguez, lumen 78), the elongated tubular handle comprising: a main tube (Rodriguez, the structure surrounding and forming lumen 78) having a first proximal end (Rodriguez, Figure 5, first inlet 114) (Rodriguez, Para 70; “First inlet (114) defines a first inlet lumen (124) in communication with outlet lumen (122)”), a distal end (Rodriguez, Figure 5; left side of the lumen 78) (Rodriguez, Para 69; “Outlet (112) defines an outlet lumen (122) that is in fluid communication with lumen (78) of grip portion (70)”), and a flattened section (Rodriguez, Figure 4; section encased with flat surfaces 76 and 75), the flattened section having a suction-regulating orifice (Rodriguez, Para 63; “Grip portion (70) of the present example further includes a transverse vent opening (74) formed through an upper surface (75); and a lower surface (76)”) configured to communicate with the central passage (Rodriguez, Para 63; “As best seen in FIG. 4, vent opening (74) is in fluid communication with a lumen (78) formed through grip portion (70)”), and an entrance tube extending from the main tube having a second proximal end (Rodriguez, Figure 5; second inlet 116) (Rodriguez, Para 71; “Second inlet (116) defines a second inlet lumen (126), which is also in communication with outlet lumen (122)”); and
an elongated tip (Rodriguez, cannula 62) (Rodriguez, Para 61; “Suction instrument (60) of this example comprises an elongate cannula (62) extending distally from a grip portion (70)”), having a hollow tubular body, a tip distal end, and a tip proximal end extending from the main tube distal end (Rodriguez, Figure 5; showing this arrangement).
Rodriguez does not disclose a reference tree for tracking the tip distal end, the reference tree configured to: detachably couple with one of the first or second proximal end by a reference tree attachment mechanism, wherein the reference tree attachment mechanism is configured to provide a plurality of fixed positions of the reference tree relative to the handle, the reference tree attachment mechanism comprising a threaded ring and splines, wherein the handle first proximal end may be connected to the reference tree, and a tip attachment mechanism to detachably couple the tip with the main tube distal end, the tip attachment mechanism configured to provide a plurality of fixed positions of the tip relative to the handle, the tip attachment mechanism comprising a threaded ring and splines.
In an analogous suction device field of endeavor Franjic discloses a reference tree (Franjic, reference tree 270) for tracking a tip distal end of the suction device (Franjic, Para 41; “The reference tree 270 provides an optical marker for tracking the position of the suction tool 200 and provides the position information to the tracking system 113. […] the position of the tip distal end 280 is accurately tracked”),
the reference tree configured to detachably connect to a proximal end of a handle (Franjic, Para 41; “A reference tree 270 is attached to the handle 210 by sliding the reference tree over the handle proximal end 220, where it may also be engaged by a snap mechanism”),
wherein the reference tree is attached to the handle with a reference tree attachment mechanism that provides a plurality of fixed positions of the reference tree relative to the handle (Franjic, Para 41; “The snap mechanism may include one or more outwardly protruding tabs on the tip proximal end 250 and complementary indentations on the inner surface of the hollow handle distal end 230, thus providing a key and slot method for locking connecting parts in specific rotational angles relative to the central axis. A reference tree 270 is attached to the handle 210 by sliding the reference tree over the handle proximal end 220, where it may also be engaged by a snap mechanism.”), and
a tip attachment mechanism to detachably couple the tip with the main tube distal end and configured to provide a plurality of fixed positions of the tip relative to the handle (Franjic, Para 41; “The handle distal end 230 is connected to a proximal end 250 of a tubular hollow tip 260. The connection could be, for example, through a snap mechanism as is known in the art. The snap mechanism may include one or more outwardly protruding tabs on the tip proximal end 250 and complementary indentations on the inner surface of the hollow handle distal end 230, thus providing a key and slot method for locking connecting parts in specific rotational angles relative to the central axis.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez to include a reference tree for tracking the tip distal end, the reference tree configured to: detachably couple with one of the first or second proximal end by a reference tree attachment mechanism, wherein the reference tree attachment mechanism is configured to provide a plurality of fixed positions of the reference tree relative to the handle, wherein the handle first proximal end may be connected to the reference tree, and a tip attachment mechanism to detachably couple the tip with the main tube distal end, the tip attachment mechanism configured to provide a plurality of fixed positions of the tip relative to the handle in order to accurately track the device as taught by Franjic (Franjic, Para 41).
Rodriguez as modified by Franjic above does not disclose wherein the reference tree attachment mechanism comprises a threaded ring and splines and the tip attachment mechanism comprises a threaded ring and splines.
In an analogous connector in a surgical device field of endeavor Shelton discloses an attachment mechanism for surgical device comprising a threaded ring (Shelton, rotary drive nut 565) and splines (Shelton, spline members 692, 696, and 664 of the spline lock 690) (Shelton, Para 301; “The spline members 692, 696, and 664 of the spline lock 690, the end effector drive housing 658, and the end effector connector tube 660, respectively, are configured to mechanically engage with each other when the rotary drive shaft 680 is in a fully distal axial position in which the female hex coupling portion 684 of the rotary drive head 682 is mechanically engaged with the male hex coupling portion 657 of the rotary drive nut 656”).
The use of the techniques of a threaded ring and splines as an attachment mechanism taught by Shelton in the invention of a surgical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of connecting portions of the device together at different fixed angles relative to each other; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez as modified by Franjic above wherein the reference tree attachment mechanism comprises a threaded ring and splines and the tip attachment mechanism comprises a threaded ring and splines in order to prevent rotation of the attached devices relative to each other in a flexible manner as taught by Shelton (Shelton, Para 302).

Regarding claim 2, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 1 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the main tube flattened section is disposed in a plane defined by the main tube and the entrance tube (Rodriguez, Figure 5; showing this arrangement).

Regarding claim 3, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 1 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the handle second proximal end may be connected to a suction tube (Rodriguez, Para 71; “Conduit (90) is coupled with second inlet (116). Conduit (90) is also coupled with suction source (80). Conduit (90) thus provides a path for suction from suction source (80) to second inlet lumen (126)”)

Regarding claim 4, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 3 as discussed above.
Rodriguez does not clearly and explicitly disclose wherein the reference tree comprises a plurality of threads configured to couple the reference tree with at least one of the handle first proximal end and the handle second proximal end.
Rodriguez as modified by Franjic and Shelton above is interpreted as disclosing this limitation because in claim 1 Rodriguez is modified by Shelton so that the attachment mechanism for the reference tree comprises a threaded ring and splines.
However, Franjic further discloses a reference tree (Franjic, reference tree 270) for tracking a tip distal end of the suction device (Franjic, Para 41; “The reference tree 270 provides an optical marker for tracking the position of the suction tool 200 and provides the position information to the tracking system 113. […] the position of the tip distal end 280 is accurately tracked”), and
wherein the reference tree is attached to the handle with a reference tree attachment mechanism that provides a plurality of fixed positions of the reference tree relative to a handle (Franjic, Para 41; “The snap mechanism may include one or more outwardly protruding tabs on the tip proximal end 250 and complementary indentations on the inner surface of the hollow handle distal end 230, thus providing a key and slot method for locking connecting parts in specific rotational angles relative to the central axis. A reference tree 270 is attached to the handle 210 by sliding the reference tree over the handle proximal end 220, where it may also be engaged by a snap mechanism.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez wherein the reference tree is configured to couple with at least one of the handle first proximal end and the handle second proximal end in order to accurately track the device as taught by Franjic (Franjic, Para 41).
Rodriguez does not clearly and explicitly disclose wherein the reference tree comprises a plurality of threads.
However, Shelton further discloses an attachment mechanism for surgical device comprising a plurality of threads (Shelton, rotary drive nut 565) (Shelton, Para 301; “The spline members 692, 696, and 664 of the spline lock 690, the end effector drive housing 658, and the end effector connector tube 660, respectively, are configured to mechanically engage with each other when the rotary drive shaft 680 is in a fully distal axial position in which the female hex coupling portion 684 of the rotary drive head 682 is mechanically engaged with the male hex coupling portion 657 of the rotary drive nut 656”).
The use of the techniques of a plurality of threads as an attachment mechanism taught by Shelton in the invention of a surgical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of connecting portions of the device together; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the reference tree comprises a plurality of threads in order to prevent rotation of the attached devices relative to each other in a flexible manner as taught by Shelton (Shelton, Para 302).

Regarding claim 5, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 3 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the suction tube comprises a plurality of ribs configured to couple the suction tube with at least one of the handle first proximal end and the handle second proximal end (Rodriguez, Figure 11-16B; showing ribs for suction conduit port 324) (Rodriguez, Para 88; “FIGS. 12-16B show grip portion (320) in greater detail. Grip portion (320) of the present example includes a proximal suction conduit port (324) that is configured to couple with conduit (90)”).

Regarding claim 6, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 1 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the entrance tube extends from the main tube at an angle in a range less than approximately 90° (Rodriguez, Figure 5; showing this arrangement).

Regarding claim 7, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 1 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the orifice in the handle is a tear-shaped orifice (Rodriguez, Para 63; “Vent opening (74) has a teardrop shape in the present example”).

Regarding claim 10, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 1 as discussed above.
Rodriguez does not clearly and explicitly disclose wherein the reference tree comprises a reference tree with markers for an optical navigation system.
However, Franjic further discloses wherein a reference tree comprises a reference tree with markers for an optical navigation system (Franjic, Para 41; “A reference tree 270 is attached to the handle 210 by sliding the reference tree over the handle proximal end 220, where it may also be engaged by a snap mechanism”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez as modified by Franjic and Shelton above wherein the reference tree comprises a reference tree with markers for an optical navigation system in order to accurately track the device as taught by Franjic (Franjic, Para 41).

Regarding claim 11, Rodriguez discloses in Figures 4-5 a method of providing a trackable suction device (Rodriguez, instrument 60) (Rodriguez, Para 68; “suction instrument like instrument (60)”), method comprising:
Providing an elongated tubular handle (Rodriguez, grip portion 70) (Rodriguez, Para 61; “Suction instrument (60) of this example comprises […] a grip portion (70)”) having a central passage (Rodriguez, lumen 78), providing the elongated tubular handle comprising: providing a main tube (Rodriguez, the structure surrounding and forming lumen 78) having a first proximal end (Rodriguez, Figure 5, first inlet 114) (Rodriguez, Para 70; “First inlet (114) defines a first inlet lumen (124) in communication with outlet lumen (122)”), a distal end (Rodriguez, Figure 5; left side of the lumen 78) (Rodriguez, Para 69; “Outlet (112) defines an outlet lumen (122) that is in fluid communication with lumen (78) of grip portion (70)”), and a flattened section (Rodriguez, Figure 4; section encased with flat surfaces 76 and 75) the flattened section having a suction-regulating orifice (Rodriguez, Para 63; “Grip portion (70) of the present example further includes a transverse vent opening (74) formed through an upper surface (75); and a lower surface (76)”) configured to communicate with the central passage (Rodriguez, Para 63; “As best seen in FIG. 4, vent opening (74) is in fluid communication with a lumen (78) formed through grip portion (70)”), and providing an entrance tube extending from the main tube having a second proximal end (Rodriguez, Figure 5; second inlet 116) (Rodriguez, Para 71; “Second inlet (116) defines a second inlet lumen (126), which is also in communication with outlet lumen (122)”); and
providing an elongated tip (Rodriguez, cannula 62) (Rodriguez, Para 61; “Suction instrument (60) of this example comprises an elongate cannula (62) extending distally from a grip portion (70)”), having a hollow tubular body, a tip distal end, and a tip proximal end extending from the main tube distal end (Rodriguez, Figure 5; showing this arrangement).
Rodriguez does not disclose a reference tree for tracking the tip distal end, the reference tree configured to: detachably couple with one of the first or second proximal end by a reference tree attachment mechanism, wherein the reference tree attachment mechanism is configured to provide a plurality of fixed positions of the reference tree relative to the handle, the reference tree attachment mechanism comprising a threaded ring and splines, wherein the handle first proximal end may be connected to the reference tree, and a tip attachment mechanism to detachably couple the tip with the main tube distal end, the tip attachment mechanism configured to provide a plurality of fixed positions of the tip relative to the handle, the tip attachment mechanism comprising a threaded ring and splines.
In an analogous suction device field of endeavor Franjic discloses a reference tree (Franjic, reference tree 270) for tracking a tip distal end of the suction device (Franjic, Para 41; “The reference tree 270 provides an optical marker for tracking the position of the suction tool 200 and provides the position information to the tracking system 113. […] the position of the tip distal end 280 is accurately tracked”),
the reference tree configured to detachably connect to a proximal end of a handle (Franjic, Para 41; “A reference tree 270 is attached to the handle 210 by sliding the reference tree over the handle proximal end 220, where it may also be engaged by a snap mechanism”),
wherein the reference tree is attached to the handle with a reference tree attachment mechanism that provides a plurality of fixed positions of the reference tree relative to the handle (Franjic, Para 41; “The snap mechanism may include one or more outwardly protruding tabs on the tip proximal end 250 and complementary indentations on the inner surface of the hollow handle distal end 230, thus providing a key and slot method for locking connecting parts in specific rotational angles relative to the central axis. A reference tree 270 is attached to the handle 210 by sliding the reference tree over the handle proximal end 220, where it may also be engaged by a snap mechanism.”), and
a tip attachment mechanism to detachably couple the tip with the main tube distal end and configured to provide a plurality of fixed positions of the tip relative to the handle (Franjic, Para 41; “The handle distal end 230 is connected to a proximal end 250 of a tubular hollow tip 260. The connection could be, for example, through a snap mechanism as is known in the art. The snap mechanism may include one or more outwardly protruding tabs on the tip proximal end 250 and complementary indentations on the inner surface of the hollow handle distal end 230, thus providing a key and slot method for locking connecting parts in specific rotational angles relative to the central axis.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez to include a reference tree for tracking the tip distal end, the reference tree configured to: detachably couple with one of the first or second proximal end by a reference tree attachment mechanism, wherein the reference tree attachment mechanism is configured to provide a plurality of fixed positions of the reference tree relative to the handle, wherein the handle first proximal end may be connected to the reference tree, and a tip attachment mechanism to detachably couple the tip with the main tube distal end, the tip attachment mechanism configured to provide a plurality of fixed positions of the tip relative to the handle in order to accurately track the device as taught by Franjic (Franjic, Para 41).
Rodriguez as modified by Franjic above does not disclose wherein the reference tree attachment mechanism comprises a threaded ring and splines and the tip attachment mechanism comprises a threaded ring and splines.
In an analogous connector in a surgical device field of endeavor Shelton discloses an attachment mechanism for surgical device comprising a threaded ring (Shelton, rotary drive nut 565) and splines (Shelton, spline members 692, 696, and 664 of the spline lock 690) (Shelton, Para 301; “The spline members 692, 696, and 664 of the spline lock 690, the end effector drive housing 658, and the end effector connector tube 660, respectively, are configured to mechanically engage with each other when the rotary drive shaft 680 is in a fully distal axial position in which the female hex coupling portion 684 of the rotary drive head 682 is mechanically engaged with the male hex coupling portion 657 of the rotary drive nut 656”).
The use of the techniques of a threaded ring and splines as an attachment mechanism taught by Shelton in the invention of a surgical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of connecting portions of the device together at different fixed angles relative to each other; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez as modified by Franjic above wherein the reference tree attachment mechanism comprises a threaded ring and splines and the tip attachment mechanism comprises a threaded ring and splines in order to prevent rotation of the attached devices relative to each other in a flexible manner as taught by Shelton (Shelton, Para 302).

Regarding claim 12, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 11 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the main tube flattened section is disposed in a plane defined by the main tube and the entrance tube (Rodriguez, Figure 5; showing this arrangement).

Regarding claim 13, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 11 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the handle second proximal end may be connected to a suction tube (Rodriguez, Para 71; “Conduit (90) is coupled with second inlet (116). Conduit (90) is also coupled with suction source (80). Conduit (90) thus provides a path for suction from suction source (80) to second inlet lumen (126)”)

Regarding claim 14, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 13 as discussed above.
Rodriguez does not clearly and explicitly disclose wherein the reference tree comprises a plurality of threads configured to couple the reference tree with at least one of the handle first proximal end and the handle second proximal end.
Rodriguez as modified by Franjic and Shelton above is interpreted as disclosing this limitation because in claim 1 Rodriguez is modified by Shelton so that the attachment mechanism for the reference tree comprises a threaded ring and splines.
However, Franjic further discloses a reference tree (Franjic, reference tree 270) for tracking a tip distal end of the suction device (Franjic, Para 41; “The reference tree 270 provides an optical marker for tracking the position of the suction tool 200 and provides the position information to the tracking system 113. […] the position of the tip distal end 280 is accurately tracked”), and
wherein the reference tree is attached to the handle with a reference tree attachment mechanism that provides a plurality of fixed positions of the reference tree relative to a handle (Franjic, Para 41; “The snap mechanism may include one or more outwardly protruding tabs on the tip proximal end 250 and complementary indentations on the inner surface of the hollow handle distal end 230, thus providing a key and slot method for locking connecting parts in specific rotational angles relative to the central axis. A reference tree 270 is attached to the handle 210 by sliding the reference tree over the handle proximal end 220, where it may also be engaged by a snap mechanism.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez wherein the reference tree is configured to couple with at least one of the handle first proximal end and the handle second proximal end in order to accurately track the device as taught by Franjic (Franjic, Para 41).
Rodriguez does not clearly and explicitly disclose wherein the reference tree comprises a plurality of threads.
However, Shelton further discloses an attachment mechanism for surgical device comprising a plurality of threads (Shelton, rotary drive nut 565) (Shelton, Para 301; “The spline members 692, 696, and 664 of the spline lock 690, the end effector drive housing 658, and the end effector connector tube 660, respectively, are configured to mechanically engage with each other when the rotary drive shaft 680 is in a fully distal axial position in which the female hex coupling portion 684 of the rotary drive head 682 is mechanically engaged with the male hex coupling portion 657 of the rotary drive nut 656”).
The use of the techniques of a plurality of threads as an attachment mechanism taught by Shelton in the invention of a surgical device would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of connecting portions of the device together; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the reference tree comprises a plurality of threads in order to prevent rotation of the attached devices relative to each other in a flexible manner as taught by Shelton (Shelton, Para 302).

Regarding claim 15, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 13 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the suction tube comprises a plurality of ribs configured to couple the suction tube with at least one of the handle first proximal end and the handle second proximal end (Rodriguez, Figure 11-16B; showing ribs for suction conduit port 324) (Rodriguez, Para 88; “FIGS. 12-16B show grip portion (320) in greater detail. Grip portion (320) of the present example includes a proximal suction conduit port (324) that is configured to couple with conduit (90)”).

Regarding claim 16, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 11 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the entrance tube extends from the main tube at an angle in a range less than approximately 90° (Rodriguez, Figure 5; showing this arrangement).

Regarding claim 17, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 11 as discussed above.
Rodriguez as modified by Franjic and Shelton above further discloses wherein the orifice in the handle is a tear-shaped orifice (Rodriguez, Para 63; “Vent opening (74) has a teardrop shape in the present example”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Franjic, and Shelton as applied to claim 1 and 11 above, and further in view of Reo (US20060241627).
Regarding claim 8, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 1 as discussed above.
Rodriguez as modified by Franjic and Shelton above does not clearly and explicitly disclose wherein the tip attachment mechanism further comprises complementary splines on the handle and the tip proximal end.
In an analogous medical cannula field of endeavor Reo discloses wherein an attachment mechanism of the device comprises complementary splines on a handle (Reo, grooves 82 and splines 84) and a tip (Reo, teeth 30 and flutes 32) (Reo, Para 66; “Referring to FIGS. 9 and 10, the interior side wall 76 of the first socket 80 includes an array of circumferentially spaced grooves 82 with intermediate splines 84. The form and orientation of the grooves 82 and splines 84 are sized to match the form and orientation of the teeth 30 and flutes 32 at the proximal ends 22 of the obturator instrument 12”).
The use of the techniques of splines as an attachment mechanism taught by Reo in the invention of a medical cannula would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of attaching the tip to the handle; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Reo is interpreted as disclosing this limitation because the term splines is interpreted as encompassing structures such as teeth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez as modified by Franjic and Shelton above wherein the tip attachment mechanism further comprises complementary splines on the handle and the tip proximal end in order to allow for a connection as taught by Reo (Reo, Para 66).

Regarding claim 18, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 11 as discussed above.
Rodriguez as modified by Franjic and Shelton above does not clearly and explicitly disclose wherein the tip attachment mechanism further comprises complementary splines on the handle and the tip proximal end.
In an analogous medical cannula field of endeavor Reo discloses wherein an attachment mechanism of the device comprises complementary splines on a handle (Reo, grooves 82 and splines 84) and a tip (Reo, teeth 30 and flutes 32) (Reo, Para 66; “Referring to FIGS. 9 and 10, the interior side wall 76 of the first socket 80 includes an array of circumferentially spaced grooves 82 with intermediate splines 84. The form and orientation of the grooves 82 and splines 84 are sized to match the form and orientation of the teeth 30 and flutes 32 at the proximal ends 22 of the obturator instrument 12”).
The use of the techniques of splines as an attachment mechanism taught by Reo in the invention of a medical cannula would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of attaching the tip to the handle; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Reo is interpreted as disclosing this limitation because the term splines is interpreted as encompassing structures such as teeth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez as modified by Franjic and Shelton above wherein the tip attachment mechanism further comprises complementary splines on the handle and the tip proximal end in order to allow for a connection as taught by Reo (Reo, Para 66).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, Franjic, and Shelton as applied to claims 1 and 11 above, and further in view of Lees et al. (US20050260059, hereafter Lees) and Piety et al. (US20140117059, hereafter Piety).
Regarding claim 9, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 1 as discussed above.
Rodriguez as modified by Franjic and Shelton above does not clearly and explicitly disclose wherein the tip attachment mechanism further comprises a threaded semi-captive nut configured to couple the tip proximal end to the handle, wherein the threaded semi-captive nut comprises a first internal thread to engage the tip proximal end, a nut seating position to provide free rotation of the nut when the nut is engaged with the tip proximal end through the first internal thread, and a second internal thread with a larger diameter than the first internal thread to engage the handle.
In an analogous attachment mechanism field of endeavor Lees discloses a threaded semi-captive nut attachment mechanism, wherein the threaded semi-captive nut comprises a first internal thread to engage a first object (Lees, Para 19; “A wheel nut 4 is adopted to threadedly engage with the stud 1 by means of an internal thread, which co-operates with the external thread 3 on the stud 1.”) and a second internal thread with a larger diameter than the first internal thread to engage a second object (Lees, Para 21; “an internal threaded region 7 which engages with the second thread 5.”) (Lee, Figure 2; showing this arrangement).
The use of the techniques of a threaded nut as an attachment mechanism taught by Lees in the invention of a medical cannula would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of attaching the tip to the handle; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez as modified by Franjic and Shelton above to include wherein the tip attachment mechanism further comprises a threaded semi-captive nut configured to couple the tip proximal end to the handle, wherein the threaded semi-captive nut comprises a first internal thread to engage the tip proximal end, a nut seating position to provide free rotation of the nut when the nut is engaged with the tip proximal end through the first internal thread, and a second internal thread with a larger diameter than the first internal thread to engage the handle in order to allow the handle to be securely attached and prevent slackening of the connect as taught by Lees (Lees, Para 21).
Rodriguez as modified by Franjic, Shelton, and Lees above does not disclose a nut seating position to provide free rotation of the nut when the nut is engaged with the tip proximal end through the first internal thread.
In an analogous attachment mechanism field of endeavor Piety discloses a nut seating position to provide free rotation of a nut when the nut is engaged an object through the first internal thread (Piety, Figures 3A-3D showing nut seating position in the space around 107).

    PNG
    media_image1.png
    259
    288
    media_image1.png
    Greyscale

The use of the techniques of a nut seating position taught by Piety in the invention of a medical cannula would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of allowing the nut to rotate to attach to other objects with other threads; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez as modified by Franjic, Shelton, and Lees above to include a nut seating position to provide free rotation of the nut when the nut is engaged with the tip proximal end through the first internal thread as taught by Piety in order to allow for the nut to rotate to attach with another object.

Regarding claim 19, Rodriguez as modified by Franjic and Shelton above discloses all of the elements of claim 11 as discussed above.
Rodriguez as modified by Franjic and Shelton above does not clearly and explicitly disclose wherein the tip attachment mechanism further comprises a threaded semi-captive nut configured to couple the tip proximal end to the handle, wherein the threaded semi-captive nut comprises a first internal thread to engage the tip proximal end, a nut seating position to provide free rotation of the nut when the nut is engaged with the tip proximal end through the first internal thread, and a second internal thread with a larger diameter than the first internal thread to engage the handle.
In an analogous attachment mechanism field of endeavor Lees discloses a threaded semi-captive nut attachment mechanism, wherein the threaded semi-captive nut comprises a first internal thread to engage a first object (Lees, Para 19; “A wheel nut 4 is adopted to threadedly engage with the stud 1 by means of an internal thread, which co-operates with the external thread 3 on the stud 1.”) and a second internal thread with a larger diameter than the first internal thread to engage a second object (Lees, Para 21; “an internal threaded region 7 which engages with the second thread 5.”) (Lee, Figure 2; showing this arrangement).
The use of the techniques of a threaded nut as an attachment mechanism taught by Lees in the invention of a medical cannula would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of attaching the tip to the handle; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez as modified by Franjic and Shelton above to include wherein the tip attachment mechanism further comprises a threaded semi-captive nut configured to couple the tip proximal end to the handle, wherein the threaded semi-captive nut comprises a first internal thread to engage the tip proximal end, a nut seating position to provide free rotation of the nut when the nut is engaged with the tip proximal end through the first internal thread, and a second internal thread with a larger diameter than the first internal thread to engage the handle in order to allow the handle to be securely attached and prevent slackening of the connect as taught by Lees (Lees, Para 21).
Rodriguez as modified by Franjic, Shelton, and Lees above does not disclose a nut seating position to provide free rotation of the nut when the nut is engaged with the tip proximal end through the first internal thread.
In an analogous attachment mechanism field of endeavor Piety discloses a nut seating position to provide free rotation of a nut when the nut is engaged an object through the first internal thread (Piety, Figures 3A-3D showing nut seating position in the space around 107).

    PNG
    media_image1.png
    259
    288
    media_image1.png
    Greyscale

The use of the techniques of a nut seating position taught by Piety in the invention of a medical cannula would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of allowing the nut to rotate to attach to other objects with other threads; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez as modified by Franjic, Shelton, and Lees above to include a nut seating position to provide free rotation of the nut when the nut is engaged with the tip proximal end through the first internal thread as taught by Piety in order to allow for the nut to rotate to attach with another object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 5:30 AM to 3:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN DENNY LI/Examiner, Art Unit 3793